Appeal dismissed, with costs, upon the ground that the order appealed from is an intermediate order reversing an order of Special Term and granting a new hearing. An appeal from such an order lies only upon the filing of a stipulation for order absolute (N. Y. Const., art. VI, § 3, subd. b, par. [3]; Civ. Prac. Act, § 588, subd. 3) or by permission of the Court of Appeals (Civ. Prac. Act, § 589, subd. 2). (Cf. Matter of Weiss v. Herman, 12 N Y 2d 879, decided herewith.) We do not read the 1961 amendment to the Emergency Housing Rent Control Law (§ 9, subd. 2, as amd. by L. 1961, ch. 337) as creating an appeal as of right to the Court of Appeals.